NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CRAIG CALHOUN,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-363
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Craig Calhoun, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Magaly Rodriguez,
Assistant Attorney General, Miami, for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and SLEET, JJ., Concur.